 



Exhibit 10.1
EXECUTION VERSION
GUARANTY
     This GUARANTY, dated as of December 6, 2000 (this “Guaranty”), is made by
ELECTRONIC ARTS, INC., a Delaware corporation (the “Guarantor”) in favor of
SELCO SERVICE CORPORATION, an Ohio corporation doing business in California as
Ohio SELCO Service Corporation, Victory Receivables Corporation, a Delaware
corporation, The Bank of Tokyo-Mitsubushi, Ltd., New York Branch, the various
Liquidity Banks which are parties to the Participation Agreement (defined
below), and Keybank National Association (collectively, the “Beneficiaries”).
W I T N E S S E T H:
     WHEREAS, the Guarantor wishes to induce the Beneficiaries to enter into a
synthetic lease arrangement and, in such connection, execute the Participation
Agreement, dated the date hereof (the “Participation Agreement”), by and among
Electronic Arts Redwood, Inc., a Delaware corporation and a wholly owned
subsidiary of the Guarantor (the “Lessee”), the Guarantor and the Beneficiaries;
and
     WHEREAS, in connection with the aforementioned synthetic lease arrangement,
the Beneficiaries will further execute other Operative Documents (as defined in
the Participation Agreement);
     WHEREAS, the execution and delivery of this Guaranty is a condition to the
Beneficiaries’ execution of the Participation Agreement and other Operative
Documents.
     NOW, THEREFORE, in order to induce the Beneficiaries to enter into and
execute the Participation Agreement and other Operative Documents and to
consummate the transactions contemplated thereby, the Guarantor hereby agrees as
follows:
          SECTION 1. Definitions. Unless the context shall otherwise require,
capitalized terms used and not defined herein shall have the meanings assigned
thereto in Appendix A to the Participation Agreement for all purposes hereof,
and the rules of interpretation set forth in Appendix A to the Participation
Agreement shall apply to this Agreement.
          SECTION 2. Guaranty.
          (a)     The Guarantor hereby irrevocably and unconditionally
guarantees, as primary obligor, and not as a surety, to the Beneficiaries the
full, prompt and timely performance by the Lessee (in all its capacities,
including, but not limited to, its being the Lessee, the Construction Agent
under the Construction Agency Agreement, the Indemnitor under the Environmental
Indemnity Agreement and the Administrator under the Administration Agreement) of
all obligations, covenants, warranties, undertakings, indemnities and conditions
in or arising under the Operative Documents. The foregoing guaranty includes the
irrevocable and

 



--------------------------------------------------------------------------------



 



unconditional guaranty of the full and prompt payments, and performance of
Liabilities (defined below) when due.
          As used in this Guaranty, “Liabilities” means, all of the following
(in each case howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, or now or hereafter
existing, or due or to become due): all Basic Rent, Supplemental Rent,
Outstanding Lease Balance and all additional amounts and other sums at any time
due and owing, or required to be paid by the Lessee and all other obligations,
agreements and covenants required to be performed by the Lessee, in each case
under and subject to the terms of the Master Lease and the other Operative
Documents (without giving effect to any modification, rejection, termination,
restructuring, discharge, characterization or recharacterization of any such
document in any bankruptcy or insolvency proceeding with respect to the Lessee
other than as may be agreed to in writing by all of the Beneficiaries). Further,
“Liabilities” shall also include (i) interest and yield on any such Liabilities
as provided in the Operative Documents, whether accruing before or after any
bankruptcy or insolvency case or proceeding involving the Lessee, the Guarantor
or any other Person, and, if interest or yield on any portion of such
obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, including such interest and yield as would have
accrued on any such portion of such obligations if such case or proceeding had
not commenced, and (ii) all expenses (including attorneys’ fees and legal
expenses) paid or incurred by any Beneficiary in collecting the Liabilities, or
any part thereof, and in enforcing this Guaranty.
          Each and every claim for Liabilities shall give rise to a separate
claim and cause of action hereunder.
          (b)     This Guaranty shall in all respects be an absolute and
unconditional guaranty of payment and performance of Liabilities when due (but
not of the collection thereof) and shall remain in full force and effect
notwithstanding, without limitation, the dissolution of the Guarantor. This
Guaranty is in no way conditioned upon any effort or attempt to collect from the
Lessee or upon any other event or contingency. This Guaranty shall be binding
upon and enforceable against the Guarantor without regard to the validity or
enforceability of the Operative Documents or of any term thereof. If, for any
reason, the Lessee shall fail or be unable to duly and punctually pay any such
amount when due under the Operative Documents, the Guarantor will forthwith pay,
if not already paid by the Lessee, the same immediately upon demand.
          (c)     In the event of the dissolution, bankruptcy or insolvency of
the Lessee or the Guarantor, or the inability or failure of the Lessee or the
Guarantor to pay debts as they become due, or an assignment by the Lessee or the
Guarantor, for the benefit of creditors, or the commencement of any case or
proceeding in respect of the Lessee or the Guarantor, under any bankruptcy,
insolvency or similar laws, and if such event shall occur at a time when any of
the Liabilities may not then be due and payable, the Guarantor shall pay the
Beneficiaries forthwith the full amount due each such Beneficiary which would be
payable hereunder by the Guarantor as if all Liabilities were then due and
payable.

2



--------------------------------------------------------------------------------



 



          (d)     Any Beneficiary, may, from time to time at its discretion and
without notice to the Guarantor, take any or all of the following actions (the
defenses against any such action are hereby expressly waived by the Guarantor):
                    (i)     retain or obtain a lien upon or a security interest
in any property to secure any of the Liabilities or any obligation hereunder;
                    (ii)     retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the Guarantor, with
respect to any of the Liabilities;
                    (iii)     extend or renew for one or more periods (which may
be longer or shorter than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of the Guarantor hereunder
or any obligation of any nature of any other obligor (including, without
limitation, the Lessee) with respect to any of the Liabilities;
                    (iv)     release or fail to perfect its lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or part of any property securing any of the Liabilities or
any obligation hereunder, or extend or renew for one or more periods (regardless
of whether longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
property; and
                    (v)     resort to the Guarantor for payment of any of the
Liabilities, regardless of whether the Lessor or any other Person shall have
resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities.
          SECTION 3. Guarantor’s Obligations Unconditional.
          (a)     The obligations of the Guarantor set forth herein constitute
the full recourse obligations of the Guarantor enforceable against it to the
full extent of all its assets and properties, notwithstanding any provision in
the Participation Agreement or any other agreements limiting the liability of
the Lessee or any other Person, or any agreement by any Beneficiary to look for
payment with respect thereto, solely to collateral.
          (b)     The Guarantor’s obligations hereunder are independent of the
obligations of the Lessee or any other Person. Each Beneficiary may enforce any
of its rights hereunder independently of any other right or remedy that it may
hold at any time with respect to the Liabilities or any security or other
guaranty therefor. The Guarantor’s obligations hereunder shall be absolute and
unconditional, shall not be subject to any counterclaim, setoff, deduction,
diminution, abatement, recoupment, suspension, deferment, reduction or defense
(other than full and strict compliance by the Guarantor with its obligations
hereunder), whether based upon any claim that the Lessee, the Guarantor, or any
other Person may have against any Beneficiary or any other Person or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not the Guarantor or the Lessee shall have any knowledge
or notice thereof), including without limitation:

3



--------------------------------------------------------------------------------



 



                    (i)     any amendment, modification, addition, deletion,
supplement or renewal to or of or other change in the Liabilities or any
Operative Document or any instruments referred to therein, or any other
instrument or agreement applicable to any Operative Document or any party to
such instruments, made in accordance with the terms thereof, or to the Property,
or any assignment, mortgage or transfer thereof or of any interest therein, or
any furnishing or acceptance of additional security for, guaranty of or right of
offset with respect to, any of the Liabilities; or the failure of any security
or the failure of any Beneficiary to perfect or insure any interest in any
collateral;
                    (ii)     any failure, omission or delay on the part of the
Lessee or any Beneficiary to conform or comply with any term of any instrument
or agreement referred to in clause (i) above;
                    (iii)     any waiver, consent, extension, indulgence,
compromise, release or other action or inaction under or in respect of any
instrument, agreement, guaranty, right of offset or security referred to in
clause (i) above or any obligation or liability of the Lessee or any
Beneficiary, or any exercise or non-exercise by any Beneficiary of any right,
remedy, power or privilege under or in respect of any such instrument,
agreement, guaranty, right of offset or security or any such obligation or
liability;
                    (iv)     any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceeding with
respect to the Lessee, any Beneficiary or any other Person or any of their
respective properties or creditors, or any action taken by any trustee, receiver
or court in any such proceeding;
                    (v)     any limitation on the liability or obligations of
any Person under any Operative Document, the Liabilities, any collateral
security for the Liabilities, or any other guaranty of the Liabilities or any
discharge, termination, cancellation, frustration, irregularity, invalidity or
unenforceability, in whole or in part, of any of the foregoing or any other
agreement, instrument, guaranty or security referred to in clause (i) above or
any term of any thereof;
                    (vi)     any defect in the title, compliance with
specifications, condition, design, operation or fitness for use of, or any
damage to or loss or destruction of, or any interruption or cessation in the use
of the Property by the Lessee or any other Person for any reason whatsoever
(including any governmental prohibition or restriction, condemnation,
requisition, seizure or any other act on the part of any governmental or
military authority, or any act of God or of the public enemy) regardless of the
duration thereof (even though such duration would otherwise constitute a
frustration of a lease), whether or not resulting from accident and whether or
not without fault on the part of the Lessee or any other Person;
                    (vii)     any lien, charge or encumbrance on or affecting
the Guarantor’s or the Lessee’s respective assets and properties;
                    (viii)     any merger or consolidation of the Lessee or the
Guarantor into or with any other Person or any sale, lease or transfer of any of
the assets of the Lessee or the Guarantor to any other Person;

4



--------------------------------------------------------------------------------



 



                    (ix)     any change in the ownership of any shares of
capital stock of the Lessee or the Guarantor or any corporate change in the
Lessee or the Guarantor;
                    (x)     any change in the name of the Guarantor, the Lessee
or any Beneficiary;
                    (xi)     any claim as a result of other dealings between any
Beneficiary and the Guarantor or the Lessor;
                    (xii)     the recovery of any judgment against the Lessee,
or by the levy of any writ or process of execution under any such judgment, or
by any action or proceeding taken by any Beneficiary under any of the Operative
Documents for the enforcement thereof, or hereof, or in the exercise of any
right or power given or conferred thereby, or hereby, except to the extent that
such recovery, levy or other action reduces the outstanding amount of the
Liabilities;
                    (xiii)     the acceptance of any additional security or
other guaranty, the advance of additional money to the Lessee or any other
Person, the renewal or extension of any amounts guaranteed hereby, or the sale,
release, substitution or exchange of any security for the amounts guaranteed
hereby;
                    (xiv)     any defense (other than the full and indefeasible
performance by the Lessee of its obligations under the Operative Documents)
whatsoever that the Lessee or any other Person might have to the payment of any
of the amounts or obligations guaranteed hereby or to the performance or
observance of any of the provisions of any of the Operative Documents, whether
through the satisfaction or purported satisfaction by the Lessee or any other
Person of its debts due to any cause such as bankruptcy, insolvency,
receivership, merger, consolidation, reorganization, dissolution, liquidation,
winding-up or otherwise;
                    (xv)     impossibility or illegality of performance on the
part of the Lessee or any other Person of its obligations under the Operative
Documents; or
                    (xvi)     any other occurrence or circumstance whatsoever,
whether similar or dissimilar to the foregoing, and any other circumstance that
might otherwise constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or that might otherwise limit recourse
against the Guarantor.
          (c)     The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Liabilities and notice of or proof
of reliance by any Beneficiary upon this Guaranty or acceptance of this
Guaranty, and the Liabilities, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guaranty. The
Guarantor unconditionally waives, to the extent permitted by law:
                    (i)     acceptance of this Guaranty and proof of reliance by
any Beneficiary hereon;
                    (ii)     notice of any of the matters referred to in
Section 3(b), or any right to consent or assent to any thereof;

5



--------------------------------------------------------------------------------



 



                    (iii)     all notices that may be required by statute, rule
of law or otherwise, now or hereafter in effect, to preserve intact any rights
against the Guarantor, including any demand, presentment, protest, proof or
notice of nonpayment under any Operative Document, and notice of default or any
failure on the part of the Lessee to perform and comply with any covenant,
agreement, term or condition of any Operative Document;
                    (iv)     any right to the enforcement, assertion or exercise
against the Lessee of any right, power, privilege or remedy conferred in any
Operative Document or otherwise;
                    (v)     any requirement of diligence on the part of any
Person;
                    (vi)     any requirement of any Beneficiary to take any
action whatsoever, to exhaust any remedies or to mitigate the damages resulting
from a default by any Person under any Operative Document or to proceed first
against the Lessee;
                    (vii)     any notice of any sale, transfer or other
disposition by any Person of any right under, title to or interest in any
Operative Document or the Property;
                    (viii)     any and all benefits under Applicable Law;
                    (ix)     presentation, demand for payment, or protest, of
any Liability (except such notices to the Lessee as may be required under the
Operative Documents);
                    (x)     any right to require any Beneficiary to proceed
first against the Lessee or against any collateral, security or other support
provided or to be provided by any Person in respect of any of the Operative
Documents; and
                    (xi)     any other circumstance that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety, or that might otherwise limit recourse against the Guarantor.
          (d)     Without limiting the generality of this Guaranty, if a Lease
Event of Default under the Master Lease shall have occurred and be continuing
and any Beneficiary is prevented by applicable law from exercising its remedies
under the Operative Documents, such Beneficiary shall be entitled to receive
hereunder from the Guarantor, upon demand therefor, the sums which would have
otherwise been due from the Lessee had such remedies been exercised.
          (e)     In furtherance and not in limitation of the foregoing, the
Guarantor hereby agrees upon the bankruptcy or insolvency of the Lessee or the
Guarantor, the Notes, and all instruments and indebtedness secured by or issued
in reliance upon the assignment to the Collateral Agent of the lease payments
pursuant to the Master Lease shall be deemed to constitute Liabilities pursuant
to this Guaranty and the holders of any such instruments and indebtedness shall
be entitled to the rights of a Beneficiary hereunder with respect to such
claims.
          (f)     This Guaranty shall be automatically reinstated if, and to the
extent that, for any reason, any payment by or on behalf of the Lessee or
otherwise is rescinded or must be

6



--------------------------------------------------------------------------------



 



otherwise restored by any Beneficiary, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
          SECTION 4. Additional Waivers; Waiver of Subrogation.
          (a)     Any Beneficiary may, at its election, exercise any right or
remedy it may have against the Lessee or any security held by the Lessor,
including, without limitation, the right to foreclose upon any such security by
judicial or nonjudicial sale, without affecting or impairing in any way the
liability of the Guarantor hereunder, except to the extent the Liabilities have
been paid, and the Guarantor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement, contribution or subrogation or
any other right or remedy of the Guarantor against the Lessee or any such
security, whether resulting from such election by such Beneficiary or otherwise.
The Guarantor understands that the liability of the Lessee to the Beneficiary
for the Liabilities may be secured by real property and that the Guarantor shall
be liable for the full amount of its liability hereunder notwithstanding
foreclosure on such real property by trustee sale or any other reason impairing
the Guarantor’s right to proceed against the Lessee.
          (b)     Guarantor hereby further expressly waives any defense arising
by reason of any disability or other defense of the Lessee or by reason of the
cessation from any cause whatsoever of the liability, either in whole or in
part, of the Lessee to any Beneficiary for the Liabilities.
          (c)     The Guarantor hereby irrevocably waives, until all of the
Liabilities have been fully and indefeasibly paid and satisfied in full, any
claim or other rights which it may now or hereafter acquire against the Lessee
arising from the existence, payment, performance or enforcement of the
Guarantor’s obligations under this Guaranty or any other Operative Document,
including any right of subrogation, reimbursement, exoneration, or
indemnification, any right to participate in any claim or remedy of any
Beneficiary against the Lessee or any property or assets now or hereafter
constituting part of the Collateral, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive from the Lessee directly or indirectly, in cash or other
property or by set-off or in any manner, payment or security on account of such
claim or other rights. If any amount shall be paid to the Guarantor in violation
of the preceding sentence and the Liabilities shall not have been indefeasibly
paid in cash, such amount shall be deemed to have been paid to the Guarantor for
the benefit of, and held in trust for, each Beneficiary, and shall forthwith be
paid by the Guarantor to the Lessor to be credited and applied pursuant to the
terms of the Operative Documents. The Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Participation Agreement and that the waiver set forth in
this paragraph is knowingly made in contemplation of such benefits. The
Guarantor hereby absolutely, unconditionally and irrevocably waives and agrees
not to assert or take advantage of any defense based upon an election of
remedies by the Beneficiaries, including an election to proceed by non-judicial
rather than judicial foreclosure, which destroys or impairs any right of
subrogation of the Guarantor or the right of the Guarantor to proceed against
any Person for reimbursement or both.

7



--------------------------------------------------------------------------------



 



          (d)     The Guarantor authorizes each Beneficiary, at its sole option,
without notice or demand and without affecting the liability of the Guarantor
hereunder, to release and reconvey (with or without the receipt of any
consideration) any lien against any or all real or personal property security
for the Liabilities, to foreclose any or all deeds of trust, mortgages, security
agreements or other instruments or agreements by judicial or nonjudicial sale,
and to exercise any other remedy against the Lessee, any security or any other
guarantor, all without affecting the liability of the Guarantor hereunder. The
Guarantor acknowledges that it has, in this Guaranty, until all of the
Liabilities have been fully and indefeasibly paid and satisfied in full, waived
any and all rights of subrogation and additionally expressly waives any defense
to the recovery by the Beneficiaries from the Guarantor of any deficiency after
a nonjudicial sale, including any defense arising as a result of any election of
remedies by the Beneficiaries which limits or destroys the Guarantor’s
subrogation rights or the Guarantor’s right to proceed against the Lessee for
reimbursement (including any election by the Beneficiaries to exercise its
rights under the power of sale in any mortgage or deed of trust and any
consequential loss by the Guarantor of the right to recover any deficiency from
the Lessee as described above). The Guarantor waives any defenses or benefits
that may be derived under applicable law, and all other suretyship defenses it
would otherwise have under Applicable Law. The Guarantor waives any right to
receive notice of any judicial or nonjudicial sale or foreclosure of any real
property, and the failure of the Guarantor to receive such notice shall not
impair or affect the Guarantor’s liability hereunder.
          (e)     To the extent applicable, the Guarantor hereby also waives and
agrees not to assert or take advantage of:
                    (i)     Any defense based upon any Beneficiary’s election of
any remedy against the Lessee, including, without limitation, the defense to
enforcement of this Guaranty (the “Gradsky” defense based upon Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968) or subsequent cases) which, absent this
waiver, Guarantor would have by virtue of an election by Beneficiary to conduct
a non-judicial foreclosure sale of the Property, it being understood by the
Guarantor that any such non-judicial foreclosure sale will destroy, by operation
of California Code of Civil Procedure Section 580d, all rights of any party to a
deficiency judgment against the Lessee, and, as a consequence, will destroy all
rights which the Guarantor would otherwise have (including, without limitation,
the right of subrogation, the right of reimbursement, and the right of
contribution) to proceed against the Lessee and to recover any such amount, and
that Beneficiary could be otherwise estopped from pursuing the Guarantor for a
deficiency judgment after a non-judicial foreclosure sale on the theory that a
guarantor should be exonerated if a lender elects a remedy that eliminates the
guarantor’s subrogation, reimbursement or contribution rights;
                    (ii)     Any rights under California Code of Civil Procedure
Sections 580a and 726(b), which provide, among other things: that a creditor
must file a complaint for deficiency within three (3) months of a nonjudicial
foreclosure sale or judicial foreclosure sale, as applicable; that a fair market
value hearing must be held; and that the amount of the deficiency judgment shall
be limited to the amount by which the unpaid debt exceeds the fair market value
of the security, but not more than the amount by which the unpaid debt exceeds
the sale price of the security; and

8



--------------------------------------------------------------------------------



 



                    (iii)     Without limiting the generality of the foregoing
or any other provision hereof, the Guarantor expressly waives any and all
benefits which might otherwise be available to the Guarantor under California
Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899 and 3433 and
California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or any of
such sections.
          (f)     In addition to all the other waivers agreed to and made by the
Guarantor as set forth in this Guaranty, and pursuant to the provisions of
California Civil Code Section 2856, the Guarantor hereby waives all rights and
defenses that the Guarantor may have because the debtor’s debt is secured by
real property. This means, among other things:
                    (i)     The creditor may collect from the Guarantor without
first foreclosing on any real or personal property collateral pledged by the
debtor.
                    (ii)     If the creditor forecloses on any real property
collateral pledged by the debtor:
          (A)     The amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.
          (B)     The creditor may collect from the Guarantor even if the
creditor, by foreclosing on the real property collateral, has destroyed any
right the Guarantor may have to collect from the debtor.
          This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because the debtor’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
          The Guarantor further hereby waives all rights and defenses arising
out of an election of remedies by the creditor, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the Code
of Civil Procedure or otherwise.
          (g)     The Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Lessee and of all other circumstances
bearing upon the risk of nonpayment of the Liabilities and agrees that none of
the Beneficiaries shall have any duty to advise the Guarantor of information
regarding any condition or circumstance or any change in such condition or
circumstance. The Guarantor acknowledges that none of the Beneficiaries has not
made any representation to the Guarantor concerning the financial condition of
the Lessee.
          SECTION 5. Reasonableness and Effect of Waivers. The Guarantor
warrants and agrees that each of the waivers set forth in this Guaranty is made
with full knowledge (and with advice of its counsel) of its significance.

9



--------------------------------------------------------------------------------



 



          SECTION 6. Transfers by the Beneficiaries. Each Beneficiary may, from
time to time, whether before or after any discontinuance of this Guaranty, at
its sole discretion and without notice to the Guarantor, assign or transfer in
accordance with the terms of the Operative Documents any or all of the
Liabilities or any interest therein; and, notwithstanding any such assignment or
transfer or any subsequent assignment or transfer thereof, such Liabilities
shall be and remain Liabilities for the purposes of this Guaranty, and each and
every immediate and successive assignee or transferee of any of the Liabilities
or of any interest therein shall, to the extent of such assignee’s or
transferee’s interest in the Liabilities, be entitled to the benefits of this
Guaranty to the same extent as if such assignee or transferee were the original
Beneficiary.
          SECTION 7. No Waiver by the Beneficiaries. No delay in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy; nor shall any modification or
waiver of any of the provisions of this Guaranty be binding upon any Beneficiary
except as expressly set forth in a writing duly signed and delivered on its
behalf. No action permitted hereunder shall in any way affect or impair any
Beneficiary’s rights or the Guarantor’s obligations under this Guaranty. For the
purposes of this Guaranty, Liabilities shall include all of the obligations
described in the definition thereof, notwithstanding any right or power of the
Lessee or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the obligations of the Guarantor hereunder. The Guarantor’s
obligations under this Guaranty shall be absolute and unconditional irrespective
of any circumstance whatsoever which might constitute a legal or equitable
discharge or defense of the Guarantor. The Guarantor hereby acknowledges that
there are no conditions to the effectiveness of this Guaranty.
          SECTION 8. Successors and Assigns. This Guaranty shall be binding upon
the Guarantor and upon the Guarantor’s successors and assigns and all references
herein to the Guarantor shall be deemed to include any successor or successors,
whether immediate or remote, to such Person. The Guarantor may not assign its
obligations under this Guaranty. This Guaranty shall inure to the benefit of the
Beneficiaries and their respective successors and assigns, whether or not an
express assignment of rights is made hereunder.
          SECTION 9. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
Applicable Laws, but if any provision of this Guaranty shall be prohibited by or
invalid thereunder, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          SECTION 10. SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. THE
GUARANTOR: (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA, THE COURTS OF THE UNITED STATES OF AMERICA
FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND APPELLATE COURTS FROM ANY THEREOF;
(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDINGS MAY BE BROUGHT TO SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW

10



--------------------------------------------------------------------------------



 



OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (C) AGREES THAT SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS
OF WHICH THE OTHER PARTIES TO THE PARTICIPATION AGREEMENT SHALL HAVE BEEN
NOTIFIED PURSUANT TO THE RELEVANT PROVISIONS OF THE PARTICIPATION AGREEMENT; AND
(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE
BENEFICIARIES TO SUE IN ANY OTHER JURISDICTION.
          SECTION 11. Notices. All notices, demands, declarations, consents,
directions, approvals, instructions, requests and other communications required
or permitted by this Guaranty shall be in writing and shall be deemed to have
been duly given when addressed to the appropriate Person and delivered in the
manner and to the addresses specified in the Participation Agreement.
          SECTION 12. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS GUARANTY SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. THE GUARANTOR
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be
executed and delivered as of the date first written above.

            ELECTRONIC ARTS, INC., a Delaware corporation
      By:           Name:   David L. Carbone        Title:   Senior Vice
President     

12